DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,760,104 to Li.
As to claim 1, Li teaches a system for monitoring an operating condition of an electric motor that includes a stator and a rotor(col. 1: lines 51 – col. 2: lines 60), the system comprising: an excitation circuit (fig. 2: “23”, “22a, 22b, 22c” and col. 5: lines 16-27) configured to apply a drive voltage to the electric motor(fig. 4), the drive voltage including a pulse-width modulation PWM voltage; and a processor circuit configured to: measure a winding current from the electric motor in response to the applied PWM voltage, compute an average PWM voltage within a PWM period(col. 5: lines 28-44); and determine at least one parameter of an operational state of the electric motor using the measured winding current and the average PWM voltage(col. 1: lines 64 – col. 2: lines 35 wherein apparatus and method are taught for motor current measurement and current/voltage averaging).
	As to claim 14, it is rejected as the same reason as claim 1.
Allowable Subject Matter
5. 	Claims 2-13, 15-20 are objected to as being dependent upon the rejected base claims 1, 14, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,580,247 to Nakazawa discloses a motor control system having averaging means for PWM voltage and current.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Private Patent Application Information Retrieval (PAIR) system and the Patent Center.  Status information for published applications may be obtained from either Private PAIR or Patent Center.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846